



EXECUTION VERSION
SOLAZYME, INC.




SERIES A CONVERTIBLE PREFERRED
STOCK PURCHASE AGREEMENT




March 10, 2016





--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
 
Page
Article 1
 
Authorization and Sale of
 
Series A CONVERTIBLE Preferred Stock
 
Section 1.01. Authorization of Series A Convertible Preferred Stock
1
Section 1.02. Sale of Series A Preferred Stock
1
Article 2
 
Closing Date; Delivery
 
Section 2.01. Closing Date.
1
Section 2.02. Delivery and Payment
2
Article 3
 
Representations and Warranties of the Company
 
Section 3.01. Organization and Standing
2
Section 3.02. Corporate Power
3
Section 3.03. Governmental Consents, Etc
3
Section 3.04. Noncontravention.
3
Section 3.05. Authorization
4
Section 3.06. SEC Reports.
4
Section 3.07. Capitalization
5
Section 3.08. Litigation
6
Section 3.09. Intellectual Property
6
Section 3.10. Registration Rights
7
Section 3.11. Offering
7
Section 3.12. No Materially Adverse Contracts, Etc
7
Section 3.13. Tax Status
7
Section 3.14. Internal Controls
7
Section 3.15. Solvency
8
Section 3.16. Certain Transactions
8
Section 3.17. Absence of Certain Changes
8
Section 3.18. Insurance
8
Section 3.19. Disclosure
8
Section 3.20. Acknowledgment Regarding Purchaser's Purchase of Securities
9
Article 4
 
Representations and Warranties of the Purchasers
 
Section 4.01. Organization and Standing.
9
Section 4.02. Authorization.
9
Section 4.03. Noncontravention
10
Section 4.04. Accredited Investor
10
Section 4.05. No Government Review
10
Section 4.06. Investment Experience
10
Section 4.07. Investment Intent; Blue Sky
11
Section 4.08. Rule 144
11



ii



--------------------------------------------------------------------------------







Section 4.09. Restrictions on Transfer; Restrictive Legends
11
Section 4.10. Access to Information
11
Section 4.11. No General Solicitation.
12
Section 4.12. Purchasers’ Counsel
12
Section 4.13. Tax Liability
12
Article 5
 
Covenants
 
Section 5.01. Transfer Restrictions; Legends.
12
Section 5.02. Confidentiality; MNPI.
12
Section 5.03. Securities Law Disclosure; Publicity.
14
Section 5.04. Rule 144 Opinion / Legend
14
Article 6
 
Conditions to Closing
 
Section 6.01. Conditions to Obligations of the Company and the Purchasers
14
Section 6.02. Conditions to Obligations of the Purchasers
15
Section 6.03. Conditions to Obligations of the Company
15
Article 7
 
INDEMNIFICATION
 
Section 7.01. Survival of Representations and Warranties.
16
Section 7.02. Indemnification
16
Article 8
 
Miscellaneous
 
Section 8.01. Entire Agreement; Amendment; Assignment
16
Section 8.02. Notices
16
Section 8.03. Governing Law
17
Section 8.04. Jurisdiction
17
Section 8.05. WAIVER OF JURY TRIAL
18
Section 8.06. Delays or Omissions
18
Section 8.07. Finder’s Fees
18
Section 8.08. Expenses
18
Section 8.09. Counterparts
18
Section 8.10. Severability
19
Section 8.11. Titles and Subtitles
19
Section 8.12. Schedule of Exceptions.
19
SCHEDULE
A Schedule of Purchasers
 
EXHIBIT A 
Form of Certificate of Designations
 
EXHIBIT B 
Form of Registration Rights Agreement
 
EXHIBIT C 
Form of Standstill Agreement
 





iii



--------------------------------------------------------------------------------








SOLAZYME, INC.
SERIES A CONVERTIBLE PREFERRED
STOCK PURCHASE AGREEMENT
This agreement (the “Agreement”) is made effective as of March 10, 2016, by and
among Solazyme, Inc., a Delaware corporation (the “Company”), and each of those
persons and entities, severally and not jointly, whose names are set forth on
the Schedule of Purchasers attached hereto as Schedule A (each, a “Purchaser,”
and together, the “Purchasers”).
R E C I T A L S:
WHEREAS, the Purchasers desire to purchase and the Company desires to sell
securities on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises hereof and the agreements set
forth herein below, the parties hereto hereby agree as follows:




1



--------------------------------------------------------------------------------








ARTICLE 1
Authorization and Sale of
Series A CONVERTIBLE Preferred Stock
Section 1.01 Authorization of Series A Convertible Preferred Stock. The Company
has authorized the sale and issuance of up to 35,000 shares of Series A
Convertible Preferred Stock of the Company (the “Series A Preferred”), having
the rights, preferences, privileges and restrictions as set forth in the
Certificate of Designations of Preferences, Rights and Limitations of the Series
A Convertible Preferred Stock in substantially the form attached hereto as
Exhibit A (the “Certificate of Designations”).
Section 1.02 Sale of Series A Preferred Stock. Subject to the terms and
conditions hereof, the Company will issue and sell to the Purchasers, and the
Purchasers will, severally and not jointly, buy from the Company, an aggregate
of 27,850 shares of Series A Preferred. Each Purchaser shall purchase the number
of shares and for the consideration specified in Schedule A hereto at either the
Initial Closing (as defined below), the Second Closing (as defined below) or the
Third Closing (as defined below) as set forth in Schedule A. The Purchasers will
purchase their Series A Preferred at a per share purchase price of $1,000.00.
The term “Shares” as used in this Agreement refers to the shares of Series A
Preferred issued to the Purchasers pursuant to this Agreement.

ARTICLE 2
Closing Date; Delivery
Section 2.01 Closing Date.
(a)It is anticipated that the purchase and sale of the Shares to the Purchasers
shall be consummated at a closing to be held at the offices of Davis Polk &
Wardwell LLP, 1600 El Camino Real, Menlo Park, CA at 7:00 a.m., Pacific Time, on
March 15, 2016 (the “Initial Closing”) or at such other date, time and place
upon which the Company and the Purchasers set forth under the heading “Initial
Closing” of Schedule A hereto shall agree (the “Initial Closing Date”), upon the
physical or electronic exchange among the parties and their counsel of all
documents and deliverables required under this Agreement.
(b)A second closing will be held at the offices of Davis Polk & Wardwell LLP at
7:00 a.m., Pacific Time, on March 24, 2016 (the “Second Closing”) or at such
other date, time and place upon which the Company and the Purchasers set forth
under the heading “Second Closing” of Schedule A shall agree (the “Second
Closing Date”).
(c)A third closing will be held at the offices of Davis Polk & Wardwell LLP at
7:00 a.m., Pacific Time, on March 31, 2016 (the “Third Closing”) or at such
other date, time and place upon which the Company and the Purchasers set forth
under the heading “Third Closing” of Schedule A shall agree (the “Third Closing
Date”).
(d)The term “Closing” and collectively the “Closings” shall apply to each of the
Initial Closing, the Second Closing and the Third Closing, and the term “Closing
Date” and collectively the “Closing Dates” shall apply to each of the Initial
Closing Date, the Second Closing Date and the Third Closing Date unless
otherwise specified.


2



--------------------------------------------------------------------------------







Section 2.02 Delivery and Payment. At the applicable Closing, the Company will
issue the number of Shares purchased by each Purchaser at such Closing as set
forth in Schedule A, against payment of the purchase price therefor by wire
transfer of immediately available funds per the Company’s instructions, and
instruct the transfer agent to deliver appropriate documentation of the
book-entry records of such Shares to each such Purchaser.



ARTICLE 3
Representations and Warranties of the Company
Subject to Section 8.12, except as set forth (a) in the SEC Reports (as defined
below) and (b) on the Schedule of Exceptions to this Agreement (the “Schedule of
Exceptions”), which exceptions shall be deemed to be part of the representations
and warranties made hereunder, the Company hereby represents and warrants to
each Purchaser that:
Section 3.01 Organization and Standing. The Company has been duly incorporated
and is validly existing as a corporation in good standing under the laws of the
Delaware, with corporate power and authority to own its properties and conduct
its business as now conducted. Each subsidiary of the Company has been duly
organized and is validly existing as a corporate entity in good standing under
the laws of its jurisdiction of organization. Each of the Company and its
subsidiaries is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
such good standing would not have a Company Material Adverse Effect. A “Company
Material Adverse Effect” shall mean any material adverse effect on (i) the
assets, liabilities, business, properties, operations, financial condition,
prospects or results of operations of the Company and its subsidiaries, if any,
taken as a whole, (ii) the transactions contemplated hereby or by the agreements
or instruments to be entered into in connection herewith or (iii) the authority
or the ability of the Company to perform its obligations under this Agreement.
Section 3.02 Corporate Power. The Company has all requisite legal and corporate
power and authority to execute and deliver this Agreement, the Registration
Rights Agreement in substantially the form attached hereto as Exhibit B (the
“Registration Rights Agreement”) and the Standstill Agreements substantially in
the form attached hereto as Exhibit C (each, a “Standstill Agreement” and,
collectively with this Agreement and the Registration Rights Agreement, the
“Transaction Documents”), to sell and issue the Shares hereunder, to issue the
underlying common stock, par value $0.001 per share (the “Common Stock”), of the
Company upon conversion of the Shares (the “Conversion Stock”) in accordance
with the provisions of the Certificate of Designations, and to carry out and
perform its obligations under the terms of the Transaction Documents to which it
is a party.
Section 3.03 Governmental Consents, Etc. No consent, approval or authorization
of, or designation, declaration or filing with, any governmental authority on
the part of the Company is required in connection with the valid execution,
delivery and performance of the Transaction Documents to which it is a party, or
the offer, sale or issuance of the Shares or the Conversion Stock, or the
consummation of any other transaction contemplated hereby or thereby, except (a)
the filing of


3



--------------------------------------------------------------------------------







the Certificate of Designations in the office of the Delaware Secretary of State
prior to the Initial Closing, (b) the qualification (or taking of such action as
may be necessary to secure an exemption from qualification, if available) of the
offer and sale of the Shares and the Conversion Stock under applicable Blue Sky
laws, which filings and qualifications, if required, will be accomplished in a
timely manner, and (c) any filings, consents, approvals, or registrations as may
be required by The NASDAQ Global Select Market in connection with the sales of
the Shares. The Company is in compliance in all material respects with the
applicable listing and corporate governance rules and regulations of the NASDAQ
Global Select Market and has not received any written notice from the NASDAQ
Global Select Market of an event or condition that would reasonably be expected
to cause the Common Stock to be delisted by the NASDAQ Global Select Market. The
issuance and sale of the Shares and the Conversion Stock hereunder do not
contravene the rules and regulations of the NASDAQ Global Select Market.
Section 3.04 Noncontravention. Assuming compliance with the matters referred to
in ýSection 3.03, the issue and sale of the Shares and the performance by the
Company of its obligations under the Transaction Documents, including its
obligation to issue Conversion Stock upon conversion of the Shares, and the
consummation of the transactions therein contemplated will not (i) conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject, (ii) result in any violation of the provisions of the
certificate of incorporation or bylaws of the Company or (iii) result in any
violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the properties or assets of
the Company or any of its subsidiaries or any of their properties, except, with
respect to clauses (i) and (iii), for such conflicts, breaches, violations or
defaults as would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.
Section 3.05 Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution,
delivery and performance by the Company of the Transaction Documents, the
authorization, sale, issuance and delivery by the Company of the Shares and the
Conversion Stock (including the approval and adoption of the Certificate of
Designations by the Company’s board of directors, as well as the filing of the
Certificate of Designations with the Secretary of State of the State of
Delaware) and the performance by the Company of all of the Company’s obligations
under this Agreement, has been taken or will be taken prior to the Closing. The
Transaction Documents to which the Company is a party, when executed and
delivered by the Company, shall constitute valid and binding obligations of the
Company, enforceable in accordance with their terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors, rules
of law governing specific performance, injunctive relief or other equitable
remedies, and laws, regulations or policies relating to or promulgated by the
Securities and Exchange Commission (the “SEC”). When issued and delivered to and
paid for by Purchasers pursuant to this Agreement, the Shares shall be validly
issued, fully paid and nonassessable, shall have the rights, preferences,
privileges and restrictions described in the Certificate of Designations, shall
be free from all taxes, liens, claims and encumbrances with respect to the
issuance thereof, shall not be subject to preemptive rights or other similar
rights of stockholders of the Company and shall not impose personal liability on
the holder thereof to the Company. The Conversion Stock has been duly and
validly reserved and, when issued in compliance with the provisions of the
Certificate of Designations, shall be validly issued, fully paid and
nonassessable, shall be free from all taxes, liens, claims and encumbrances with
respect to the issuance thereof, shall


4



--------------------------------------------------------------------------------







not be subject to preemptive rights or other similar rights of stockholders of
the Company and shall not impose personal liability on the holder thereof to the
Company.
Section 3.06 SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), including without
limitation pursuant to Section 13(a) or 15(d) thereof, since the filing of the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014
(the “2014 Form 10-K”) through the date hereof on a timely basis or has received
a valid extension of such time of filing and has filed any such SEC Reports
prior to the expiration of any such extension. As of its respective filing date,
(or, if amended or superseded by a filing prior to the date hereof, on the date
of such filing), the 2014 Form 10-K, and all other reports of the Company filed
with the SEC pursuant to the Exchange Act from the filing date of the 2014 Form
10-K through the date of this Agreement (including the exhibits and schedules
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”) complied in all material respects with
the applicable requirements of the Securities Act and the Exchange Act. As of
its filing date (or, if amended or superseded by a filing prior to the date
hereof, on the date of such filing), each SEC Report filed pursuant to the
Exchange Act did not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading. As
of their respective dates, the financial statements of the Company included in
the SEC Reports complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements) and fairly present in all material respects the
consolidated financial position of the Company and its consolidated subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).
Section 3.07Capitalization. The Company has an authorized capitalization as of
September 30, 2015 (the “Capitalization Date”) as set forth in its Quarterly
Report on Form 10-Q filed on November 9, 2015 with the SEC. All of the issued
shares of capital stock of the Company have been duly and validly authorized and
issued and are fully paid and non-assessable; and all of the issued shares of
capital stock of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and (except for
directors’ qualifying shares) are owned directly or indirectly by the Company,
free and clear of all liens, encumbrances, equities or claims, except to the
extent that it would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect. No shares of capital stock of the
Company are subject to preemptive rights or any other similar rights of the
stockholders of the Company or any liens or encumbrances imposed through the
actions or failure to act of the Company. As of the date hereof, (i) there are
no outstanding options, warrants, scrips, rights to subscribe for, puts, calls,
rights of first refusal, agreements, understandings, claims or other commitments
or rights of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for any shares of capital stock of the Company
or any of its subsidiaries, or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its subsidiaries except (w) as set forth in the SEC
Reports and the exhibits attached and incorporated by reference thereto, (x) as
were granted or issued after the Capitalization Date pursuant to the Company’s
equity compensation plans described in the SEC Reports, and (y) as a result of
the purchase and sale of the Shares; (ii) other than the Registration Rights
Agreement,


5



--------------------------------------------------------------------------------







there are no agreements or arrangements under which the Company or any of its
subsidiaries is obligated to register the sale of any of its or their securities
under the Securities Act; and (iii) there are no anti-dilution or price
adjustment provisions contained in any security issued by the Company (or in any
agreement providing rights to security holders) that will be triggered by the
issuance of the Shares or the Conversion Stock. The Company has furnished to the
Purchaser true and correct copies of the Company's certificate of incorporation
as in effect on the date hereof and the Company's bylaws as in effect on the
date hereof. Other than the Shares, the terms of all securities convertible into
or exercisable for Common Stock of the Company and the material rights of the
holders thereof in respect thereto are as described in the SEC Reports and
exhibits attached or incorporated by reference thereto.
Section 3.08 Litigation. As of the date hereof, there is no action, suit,
investigation or proceeding pending against, or, to the knowledge of the
Company, threatened against or affecting, the Company or any of its subsidiaries
before (or, in the case of threatened actions, suits, investigations or
proceedings, would be before) or by any court, public board, government agency
or self-regulatory organization or body, that would reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect.
Section 3.09 Intellectual Property. The Company and its subsidiaries own,
license, or otherwise possess the right to use all material Intellectual
Property (as defined below) necessary for the operation of the business as
currently conducted. Except as would not, individually or in aggregate,
reasonably be expected to have a Company Material Adverse Effect, (i) to the
Company’s knowledge, there is no infringement, misappropriation or violation by
third parties of any such Intellectual Property; (ii) the Company has not
received written notice of any pending, and to the Company’s knowledge, there is
no pending or threatened, action, suit, proceeding or claim by others
challenging the rights of the Company and its subsidiaries in or to any such
Intellectual Property; (iii) the Intellectual Property owned by the Company and
its subsidiaries has not been adjudged invalid or unenforceable, in whole or in
part, and the Company has not received written notice of any pending, and to the
Company’s knowledge, there is no pending or threatened, action, suit, proceeding
or claim by others challenging the validity, scope, or enforceability of any
such Intellectual Property (except for proceedings before any governmental body
or agency in the ordinary course relating to the registration of any such
Intellectual Property); and (iv) the Company has not received written notice of
any pending, and to the Company’s knowledge, there is no pending or threatened,
action, suit, proceeding or claim by others that the Company or its subsidiaries
infringe, misappropriate or otherwise violate any Intellectual Property or other
proprietary rights of others. To the Company’s knowledge, the Company's or its
subsidiaries' current products and services do not infringe on any Intellectual
Property or other rights held by any person that could have a Company Material
Adverse Effect. The Company and each of its subsidiaries have taken reasonable
measures to maintain the confidentiality of all Intellectual Property the value
of which to the Company is contingent upon maintaining the confidentiality
thereof. The term “Intellectual Property” as used herein means trademarks,
service marks, trade names, Internet domain names, logos, slogans, patents,
copyrights, computer software, trade secrets and know-how (together with all
goodwill associated therewith and including any registrations or applications
for registration of any of the foregoing).
Section 3.10 Registration Rights. Except as set forth in the Registration Rights
Agreement, the Company is not under any obligation to register under the
Securities Act, any of its presently outstanding securities.
Section 3.11 Offering. Subject to the accuracy of the Purchaser’s
representations in this Agreement, the offer, sale and issuance of the Shares
and the Conversion Stock (the “Offering”) constitute transactions exempt from
the registration requirements of Section 5 of the Securities Act


6



--------------------------------------------------------------------------------







and the qualification requirements of the securities laws of the State of
California. Neither the Company nor any agent on its behalf has taken or will
take any action so as to bring the sale of such Shares by the Company within the
registration provisions of the Securities Act or any state securities laws other
than as contemplated in the Registration Rights Agreement.
Section 3.12 No Materially Adverse Contracts, Etc. Neither the Company nor any
of its subsidiaries is (i) subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation or (ii) a party
to any contract or agreement, which in each case, in the judgment of the
Company's officers has or would reasonably be expected to have a Company
Material Adverse Effect.
Section 3.13 Tax Status. The Company and each of its subsidiaries has made or
filed all federal, state and foreign income and all other material tax returns,
reports and declarations required by any jurisdiction to which it is subject
(unless and only to the extent that the Company and each of its subsidiaries has
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) and has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provisions reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim. The Company
has not executed a waiver with respect to the statute of limitations relating to
the assessment collection of any foreign, federal, state or local tax and none
of the Company’s tax returns is presently being audited by any taxing authority.
Section 3.14 Internal Controls. The Company and each of its officers are in
compliance in all material respects with the applicable provisions of the
Sarbanes-Oxley Act. The management of the Company has, in material compliance
with Rule 13a-15 under the Exchange Act, (i) designed disclosure controls and
procedures to ensure that material information relating to the Company,
including its consolidated subsidiaries, is made known to the management of the
Company by others within those entities, and (ii) disclosed, based on its most
recent evaluation prior to the date hereof, to the Company’s auditors and the
audit committee of the Company’s Board of Directors (A) any significant
deficiencies in the design or operation of internal control over financial
reporting (“Internal Controls”) which would adversely affect the Company’s
ability to record, process, summarize and report financial data and have
identified for the Company’s auditors any material weaknesses in Internal
Controls and (B) any fraud, whether or not material, that involves management or
other employees who have a significant role in the Company’s Internal Controls.
Section 3.15 Solvency. The Company (both before and after giving effect to the
transactions contemplated by this Agreement) is Solvent. For the purposes of
this ýSection 3.15, “Solvent” means that the Company’s current assets exceeds
its current liabilities and the Company believes that it will be able to pay its
probable liabilities on its existing debts as they become absolute and matured.
The Company did not receive a qualified opinion from its auditors with respect
to its fiscal year ended December 31, 2014 and, to the Company’s knowledge, does
not anticipate that its auditors will issue a qualified opinion with respect to
its fiscal year ended December 31, 2015.
Section 3.16 Certain Transactions. Since January 1, 2015, except for
compensation or other employment arrangements in the ordinary course of
business, there has been no transaction, or series of similar transactions,
agreements, arrangements, relationships, payments or understandings, nor are
there any currently proposed transactions, or series of similar transactions,
agreements, arrangements, relationships, payments or understandings to which the
Company or any of its subsidiaries was or is


7



--------------------------------------------------------------------------------







to be a party, that would be required to be disclosed under Item 404 of
Regulation S-K promulgated under the Securities Act that is not disclosed in the
SEC Reports.
Section 3.17 Absence of Certain Changes. Since September 30, 2015, there has not
been a Company Material Adverse Effect; provided that (x) transactions
undertaken by the Company in the ordinary course of business consistent with
past practice shall not constitute a Company Material Adverse Effect and (y) any
fluctuation in the market price of the Common Stock shall not in and of itself
constitute a Company Material Adverse Effect.
Section 3.18 Insurance. The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its subsidiaries are
engaged. Neither the Company nor any of its subsidiaries has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Company Material Adverse Effect.
Section 3.19 Disclosure. The Company understands and confirms that the
Purchasers have entered into this Agreement in reliance upon the representations
in this Agreement.  All information relating to or concerning the Company or any
of its subsidiaries set forth in this Agreement and the SEC Reports is true and
correct in all material respects, and the Company has not omitted to state any
material fact necessary in order to make the statements made herein, in light of
the circumstances under which they were made, not misleading. Since January 1,
2015, no material event or circumstance has occurred or exists, nor is the
Company in possession of any material information, with respect to the Company
or any of its subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which has not been publicly announced or
disclosed that was (or is) required to be disclosed or announced under
applicable securities laws or NASDAQ Global Select Market rules and regulations.
Section 3.20 Acknowledgment Regarding Purchaser's Purchase of Securities. The
Company acknowledges and agrees that the Purchasers are acting solely in the
capacity of an arm's length Purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that each of
the Purchasers is not acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and that any statement made by the Purchasers or any of
their representatives or agents in connection with this Agreement and the
transactions contemplated hereby is not advice or a recommendation and is merely
incidental to the Purchasers' purchase of the Securities and has not been relied
upon by the Company, its officers or directors in any way. The Company further
represents to the Purchasers that the Company's decision to enter into this
Agreement has been based solely on the independent evaluation of the Company and
its representatives.

ARTICLE 4
Representations and Warranties of the Purchasers
Each Purchaser hereby represents and warrants, severally and not jointly, to the
Company as follows:
Section 4.01 Organization and Standing. If such Purchaser is an entity, such
Purchaser is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, with the corporate or other entity
power and authority to own and operate its business as presently conducted,
except where the failure to be or have any of the foregoing would not have a
material and adverse effect on the legality, validity or enforceability of the
Transaction Documents to which it is a party, and Purchaser is duly qualified as
a foreign


8



--------------------------------------------------------------------------------







corporation or other entity to do business and is in good standing in each
jurisdiction where the character of its properties owned or held under lease or
the nature of their activities makes such qualification necessary, except for
such failures to be so qualified or in good standing, individually or in the
aggregate, as would not have a material adverse effect on it.
Section 4.02 Authorization.
(a)If such Purchaser is an entity, such Purchaser has the requisite corporate or
other entity power and authority to execute and deliver Transaction Documents to
which it is a party and perform its obligations under the Transaction Documents.
The execution and delivery of each such Transaction Document by such Purchaser,
the performance by such Purchaser of its obligations thereunder, and all other
necessary corporate or other entity action on the part of such Purchaser have
been duly authorized by its board of directors or similar governing body, and no
other corporate or other entity proceedings on the part of such Purchaser is
necessary for such Purchaser to execute and deliver the relevant Transaction
Documents and perform its obligations thereunder.
(b)Each of the relevant Transaction Documents has been duly and validly
authorized, and when executed and delivered by such Purchaser, shall constitute
valid and binding obligations of the Purchaser, enforceable in accordance with
their terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies, and laws,
regulations or policies relating to or promulgated by the SEC.
Section 4.03 Noncontravention. The execution and delivery of the Transaction
Documents to which such Purchaser is a Party by such Purchaser nor the
performance by such Purchaser of its obligations, thereunder will not (i)
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Purchaser or
any of its subsidiaries is a party or by which Purchaser or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (ii) result in any violation of the
provisions of the certificate of incorporation, bylaws or similar organizational
and governing documents of Purchaser or (iii) result in any violation of any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over the properties or assets of the Purchaser or any
of its subsidiaries or any of their properties, except, with respect to clauses
(i) and (iii), for such violations, breaches, conflicts, defaults or other
occurrences which, individually or in the aggregate, would not have a material
adverse effect on its obligation to perform its covenants under the Transaction
Documents to which such Purchaser is a party.
Section 4.04 Accredited Investor. Each Purchaser is an “accredited investor”
within the meaning of Regulation D, Rule 501(a), under the Securities Act. If
such Purchaser is an entity, such Purchaser was not formed for the specific
purpose of acquiring the Shares, and, if it was, all of such Purchaser’s equity
owners are “accredited investors” as defined above.
Section 4.05 No Government Review. Each Purchaser understands that neither the
SEC nor any securities commission or other governmental authority of any state,
country or other


9



--------------------------------------------------------------------------------







jurisdiction has approved the issuance of the Shares or passed upon or endorsed
the merits of this Agreement, the Shares, or any of the other documents relating
to the Offering, or confirmed the accuracy of, determined the adequacy of, or
reviewed this Agreement, the Shares or such other documents.
Section 4.06 Investment Experience. Each Purchaser has such knowledge,
sophistication and experience in financial, tax and business matters in general,
and investments in securities in particular, that it is capable of evaluating
the merits and risks of this investment in the Shares, and such Purchaser has
made such investigations in connection herewith as it deemed necessary or
desirable so as to make an informed investment decision without relying upon the
Company for legal or tax advice related to this investment. In making its
decision to acquire the Shares, such Purchaser has not relied upon any
information other than information provided to it by the Company or its
representatives and contained herein, including the representations and
warranties and covenants of the Company contained herein.
Section 4.07 Investment Intent; Blue Sky. Each Purchaser is acquiring the Shares
and the underlying Conversion Stock for investment for its own account, not as a
nominee or agent, and not with the view to, or for resale in connection with,
any distribution thereof, other than the transfer of shares to an affiliated
investment fund under common control with Purchaser. It understands that the
issuance of the Shares and the underlying Conversion Stock has not been, and
will not be, registered under the Securities Act by reason of an exemption from
the registration provisions of the Securities Act, the availability of which
depends upon, among other things, the bona fide nature of the Purchaser’s
investment intent and the accuracy of the Purchaser’s representations as
expressed herein. The Purchaser’s address set forth on Schedule A represents the
Purchaser’s true and correct state of domicile, upon which the Company may rely
for the purpose of complying with applicable “Blue Sky” or similar laws.
Section 4.08 Rule 144. Each Purchaser acknowledges that the Shares and the
underlying Conversion Stock must be held indefinitely unless subsequently
registered under the Securities Act or unless an exemption from such
registration is available. It is aware of the provisions of Rule 144 (“Rule
144”) promulgated under the Securities Act which permit limited resale of shares
purchased in a private placement subject to the satisfaction of certain
conditions.
Section 4.09 Restrictions on Transfer; Restrictive Legends. Each Purchaser
understands that the transfer of the Shares and the Conversion Stock is
restricted by the Certificate of Designations, the provisions of the
Registration Rights Agreement and by applicable state and federal securities
laws, and that each certificate, instrument, or book entry representing the
Shares and the Conversion Stock will be imprinted with legends restricting
transfer except in compliance therewith. The Company need not register a
transfer of legended Shares or Conversion Stock, and may also instruct its
transfer agent not to register the transfer of the Shares or Conversion Stock
and to enforce applicable stop transfer instructions, unless the conditions
specified in each of these legends is satisfied.
Section 4.10 Access to Information. Each Purchaser acknowledges that it has had
access to and has reviewed all documents and records relating to the Company,
including, but not


10



--------------------------------------------------------------------------------







limited to, the SEC Reports, that it has deemed necessary in order to make an
informed investment decision with respect to an investment in the Shares; that
it has had the opportunity to ask representatives of the Company certain
questions and request certain additional information regarding the terms and
conditions of such investment and the finances, operations, business and
prospects of the Company and has had any and all such questions and requests
answered to its satisfaction; and that it understands the risks and other
considerations relating to such investment. Such Purchaser understands any
statement contained in the SEC Reports shall be deemed to be modified or
superseded for the purposes of this Agreement to the extent that a statement
contained herein or in any other document subsequently filed with the SEC
modifies or supersedes such statement.
Section 4.11 No General Solicitation. Each Purchaser is unaware of, and in
deciding to participate in the Offering is in no way relying upon, and did not
become aware of the Offering through or as a result of, any form of general
solicitation or general advertising including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media, or broadcast over television or radio or the
internet, in connection with the Offering.
Section 4.12 Purchasers’ Counsel. Purchaser acknowledges that it has had the
opportunity to review the Transaction Documents, all exhibits and schedules
thereto, and the transactions contemplated thereby with its own legal counsel.
Section 4.13 Tax Liability. Each Purchaser has reviewed with its own tax
advisors the tax consequences of the transactions contemplated by this
Agreement. It relies solely on such advisors and not on any statements or
representations of the Company or any of the Company’s agents regarding such tax
consequences. It understands that it, and not the Company, shall be responsible
for its own tax liability that may arise as a result of the transactions
contemplated by this Agreement.

ARTICLE 5
Covenants
Section 5.01 Transfer Restrictions; Legends.
(a)The Shares and the Conversion Stock (collectively, the “Securities”) may only
be disposed of in compliance with applicable federal and state securities laws.
In connection with any transfer of Securities other than pursuant to an
effective registration statement or Rule 144, to the Company or to an affiliate
of a Purchaser or in connection with a pledge, the Company may require the
transferor thereof to provide to the Company an opinion of counsel to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. As a
condition of transfer of the Shares, any such transferee shall agree in writing
to be bound by the terms of the Transaction Documents and shall have the rights
and obligations of a Purchaser under this Agreement.


11



--------------------------------------------------------------------------------







(b)The certificates, agreements, instruments, or book entries evidencing the
Securities shall have endorsed thereon the legends set forth in the Certificate
of Designations (and appropriate notations thereof will be made in the Company’s
stock transfer books), and stop transfer instructions reflecting these
restrictions on transfer will be placed with the transfer agent of the Shares.
Section 5.02 Confidentiality; MNPI.
(a)Each of the Purchasers acknowledges and agrees that: (i) certain of the
information contained herein is of a confidential nature and may be regarded as
material non-public information (“MNPI”) under Regulation FD of the Securities
Act; (ii) except as provided in ýSection 5.03, this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby will
be kept confidential by such Purchaser and will not be used for any purpose
other than for the purposes of entering into and consummating the transactions
contemplated under the Transaction Documents; (iii) except as provided in
ýSection 5.03, until the time the information contained herein has been
adequately disseminated to the public, the existence of this Agreement and the
information contained herein shall not, without the prior written consent of the
Company, be disclosed by any Purchaser to any person or entity, other than its
employees, officers, directors, consultants financial and legal advisors and
other representations (collectively, “Representatives”) for the sole purpose of
evaluating the entering into and the consummation of the transactions
contemplated under the Transaction Documents, and such Purchaser will not,
directly or indirectly, disclose or permit its Representatives to disclose, any
of such information without the prior written consent of the Company; (iv) such
Purchaser shall make its Representatives aware of the terms of this ýSection
5.02 and be responsible for any breach of this Agreement by such
Representatives; and (v) such Purchaser shall not, without the prior written
consent of the Company, directly or indirectly, make any statements, public
announcements or release to trade publications or the press with respect to the
contents or subject matter of this Agreement.
(b)Any party may disclose, or permit the disclosure of, information which would
otherwise be confidential if and to the extent (i) required by law or any
securities exchange, regulatory or governmental body; (ii) disclosed to its
respective affiliates and its and their respective directors, officers,
employees, shareholders, finance providers and their respective professional
advisers or officers on a need-to-know basis (but it shall remain responsible
for the compliance with this ýSection 5.02 by any such person); or (iii) it
comes into the public domain other than as a result of a breach by any party
hereto.
(c)Each Purchaser acknowledges that certain information concerning the matters
that are the subject matter of this Agreement may constitute MNPI under U.S.
federal securities laws, and that U.S. federal securities laws prohibit any
person who has received MNPI relating to the Company from purchasing or selling
securities of the Company, or from communicating such information to any person
under circumstances in which it is reasonably foreseeable that such person is
likely to purchase or sell securities of the Company. Accordingly, until such
time as any such non-public information has been adequately disseminated to the
public, each Purchaser


12



--------------------------------------------------------------------------------







shall not purchase or sell any securities of the Company, or communicate such
information to any other person save as provided in ýSection 5.03.
(d)Each Purchaser shall not, and shall cause its affiliates not to, engage,
directly or indirectly, in any transactions in the securities of the Company
(including, without limitation, any Short Sales (as such term is defined in Rule
200 promulgated under Regulation SHO under the Exchange Act)) during the period
from the date hereof until such time as (i) the transactions contemplated by
this Agreement are first publicly announced or (ii) this Agreement is
terminated.
Section 5.03 Securities Law Disclosure; Publicity. On or prior to the fourth
(4th) business day following the Initial Closing Date, the Company will file a
Current Report on Form 8-K with the SEC describing the terms of the Transaction
Documents. The Company may also in its sole discretion issue a press release
describing the material terms of the transactions contemplated thereby. Each
Purchaser shall not, and shall cause its affiliates not to, issue any press
release or make any such public statement with respect to this Agreement, the
other Transaction Documents or the transactions contemplated hereby or thereby
without the prior written consent of the Company.
Section 5.04Rule 144 Opinion / Legend. For the purposes of Rule 144, the Company
will instruct its counsel to advise it as to the availability of “tacking” such
that the holding period of the Shares may be tacked onto the holding period of
the Conversion Stock. Following the requisite holding period and satisfaction of
other applicable requirements under Rule 144, within three (3) business days of
a Purchaser’s written request that includes customary documentation, the Company
shall facilitate the issuance by its legal counsel of a customary Rule 144 legal
letter or opinion, facilitating the removal of any Rule 144 restrictive legend
from the applicable Shares or Conversion Stock.

ARTICLE 6
Conditions to Closing
Section 6.01 Conditions to Obligations of the Company and the Purchasers. The
obligations of the Company and each Purchaser acquiring Shares at the applicable
Closing to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment at or prior to the applicable Closing of each of the
following conditions:
(a)No governmental authority shall have enacted, issued, promulgated, enforced
or entered any order, writ, judgment, injunction, decree, stipulation,
determination or award which is in effect and has the effect of making the
transactions contemplated by this Agreement illegal, otherwise restraining or
prohibiting consummation of such transactions or causing any of the transactions
contemplated hereunder to be rescinded following completion thereof;
(b)The Company shall have received all consents, authorizations, orders and
approvals from all third parties and governmental authorities necessary to
consummate the transactions contemplated hereby and no such consent,
authorization, order and approval shall have been revoked;


13



--------------------------------------------------------------------------------







(c)No action or proceeding by or before any court or other governmental body
shall have been instituted or threatened by any governmental authority or person
whatsoever which shall seek to restrain, prohibit or invalidate the transactions
contemplated by this Agreement;
(d)The Company and each Purchaser shall have executed and delivered the
Registration Rights Agreement;
(e)The Company and each Purchaser shall have executed and delivered a Standstill
Agreement; and
(f)the Certificate of Designations shall have been filed with the Delaware
Secretary of State.
In addition, the obligations of the Company and each Purchaser acquiring Shares
at the Initial Closing to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment at or prior to the Initial Closing
of each of Glenhill Capital Overseas Master Fund LP, Glenhill Long Fund LP and
the Glenn J. Krevlin Revocable Trust paying the purchase price for their Shares
in immediately available funds at or before the Initial Closing.
Section 6.02 Conditions to Obligations of the Purchasers. The obligations of
each Purchaser to consummate the transactions contemplated by the Transaction
Documents shall be subject to the fulfillment at or prior to the applicable
Closing of each of the following conditions:
(a)Representations and Warranties Correct. The representations and warranties
made by the Company in this Agreement shall be true and correct on and as of the
applicable Closing Date with the same effect as though such representations and
warranties had been made on and as of the date of such Closing;
(b)Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed or complied with by the Company on or prior to the
applicable Closing Date shall have been performed or complied with in all
material respects; and
(c)Opinion of Counsel. The Purchasers shall have received a customary legal
opinion, dated as of the applicable Closing Date, from counsel for the Company.
Section 6.03 Conditions to Obligations of the Company. The Company’s obligation
to consummate the transactions contemplated by the Transaction Documents, unless
waived in writing by the Company, is subject to the fulfillment as of the
applicable Closing Date of the following conditions:
(a) Representations and Warranties Correct. The representations and warranties
made by the Purchasers acquiring Shares at the applicable Closing contained in
this Agreement shall be true and correct on and as of the applicable Closing
Date with the same effect as though such representations and warranties had been
made on and as of the date of such Closing; and
(b)Covenants. All covenants, agreements, and conditions contained in this
Agreement to be performed or complied with by the Purchasers acquiring Shares at
the applicable Closing on or prior to such Closing Date shall have been
performed or complied with in all material respects.


14



--------------------------------------------------------------------------------








ARTICLE 7
INDEMNIFICATION
Section 7.01Survival of Representations and Warranties. The representations and
warranties of the Company and the Purchasers contained in or made pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
each of the Closings and shall thereupon terminate on the day that is 12 months
after the Initial Closing Date. All covenants and agreements contained herein
which by their terms contemplate actions following the Closings shall survive
the Closings and remain in full force and effect in accordance with their terms.
All other covenants and agreements contained herein shall not survive the
Closing and shall thereupon terminate.
Section 7.02 Indemnification. The Company agrees to indemnify and hold harmless
each Purchaser, its partners, affiliates, officers, directors, employees, and
duly authorized agents, and each person or entity, if any, who controls the
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act (a "Control Person"), from and against any loss, claim,
damage, liability, together with reasonable and documented out-of-pocket costs
and expenses (including, without limitation, reasonable attorneys’ fees and
disbursements and costs and expenses of expert witnesses and investigation), and
any action in respect thereof to which such Purchaser and its Control Persons
(collectively, the "Indemnified Parties") becomes subject to, resulting from,
arising out of or relating to any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents, except to the extent that any such loss, claim,
damage, liability, cost or expense is attributable to the willful misconduct or
fraud of such Indemnified Party.

ARTICLE 8
Miscellaneous
Section 8.01 Entire Agreement; Amendment; Assignment. The Certificate of
Designations and the Transaction Documents, including the exhibits hereto and
thereto, constitute the full and entire understanding and agreement among the
parties with regard to the subjects hereof and thereof, and no party shall be
liable or bound to any other party in any manner by any warranties,
representations or covenants except as specifically set forth herein or therein.
Any prior agreements, understandings or representations with respect to the
subject matter hereof are superseded by this Agreement and shall have no further
force or effect. Except as expressly provided herein, neither this Agreement nor
any term hereof may be amended, waived, discharged or terminated other than by a
written instrument signed by both the Company and the Purchasers of a majority
of the Shares. The provisions hereof shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto.
Section 8.02 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be sent by e-mail, by registered or
certified mail, postage prepaid, or otherwise delivered by facsimile
transmission, by hand or by messenger, addressed:
(a)if to a Purchaser, to such Purchaser at the address listed on Schedule A;


15



--------------------------------------------------------------------------------







(b)if to the Company, to:
    
Solazyme, Inc.
225 Gateway Boulevard
South San Francisco, CA 94080
Attention: General Counsel
E-mail:
with a copy to:
Davis Polk & Wardwell LLP
1600 El Camino Real
Menlo Park, CA 94025
E-mail:
All such notices, requests and other communications hereunder shall be deemed
duly given on the date of receipt by the recipient thereof if received before
5:00 p.m. local time on a business day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed to have been received on
the next succeeding business day in the place of receipt.
Section 8.03Governing Law. This Agreement shall be governed in all respects by
the internal laws of the State of Delaware without regard to conflict of law
rules of such state.
Section 8.04 Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the Southern
District of New York or any New York State court sitting in New York City, so
long as one of such courts shall have subject matter jurisdiction over such
suit, action or proceeding, and that any cause of action arising out of this
Agreement shall be deemed to have arisen from a transaction of business in the
State of New York, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party


16



--------------------------------------------------------------------------------







agrees that service of process on such party as provided in ýSection 8.02 shall
be deemed effective service of process on such party.
Section 8.05 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 8.06 Delays or Omissions. Except as expressly provided herein, no delay
or omission to exercise any right, power or remedy accruing to any party, upon
any breach or default of another party under this Agreement, shall impair any
such right, power or remedy of such party nor shall it be construed to be a
waiver of any such breach or default, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to any party, shall be cumulative
and not alternative.
Section 8.07 Finder’s Fees. Except as set forth in ýSection 8.07 of the Schedule
of Exceptions, each party represents that it neither is, nor will be, obligated
for any finders’ fee or commission in connection with this transaction. The
Purchasers agree to indemnify and to hold harmless the Company from any
liability for any commission or compensation in the nature of a finders’ fee
(and the costs and expenses of defending against such liability or asserted
liability) for which such Purchasers or any of its officers, partners,
employees, or representatives is responsible. The Company agrees to indemnify
and hold harmless the Purchasers from any liability for any commission or
compensation in the nature of a finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.
Section 8.08 Expenses. The Company and the Purchasers shall bear their own
expenses incurred with respect to this Agreement and the transactions
contemplated hereby, except that following the successful completion of the last
Closing, (x) the Company will pay the reasonable, documented legal fees and
expenses (but in no event more than $50,000) of Purrington Moody Weil LLP and
(y) the Company will pay the reasonable, documented legal fees and expenses (but
in no event more than $50,000 in the aggregate (the “Fee Cap”)) of outside legal
counsel (other than Purrington Moody Weil LLP) to any other Purchaser that
provides written notice to the Company of such legal fees and expenses no later
than 20 business days (the “Deadline”) following the last Closing; provided that
if the total amount of legal fees claimed hereunder exceeds the Fee Cap, each
Purchaser requesting payment of legal fees hereunder shall only be entitled to a
pro rata share of the Fee Cap allocated on the basis of the purchase price paid
for the Shares by each such Purchaser.


17



--------------------------------------------------------------------------------







Section 8.09 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, and all of which together
shall constitute one instrument.
Section 8.10 Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision, which shall be replaced with an enforceable provision
closest in intent and economic effect as the severed provision; provided that no
such severability shall be effective if it materially changes the economic
benefit of this Agreement to any party.
Section 8.11 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement
Section 8.12 Schedule of Exceptions.
(a)The Schedule of Exceptions shall be arranged in sections corresponding to the
numbered and lettered sections and subsections contained in this Agreement, and
the disclosures in any section or subsection of the Schedule of Exceptions shall
qualify other sections and subsections in this Agreement only to the extent it
is readily apparent from a reading of the disclosure that such disclosure is
applicable to such other sections and subsections.
(b)All references to the knowledge or judgment of the Company or its officers in
this Agreement shall mean the actual knowledge or judgment of the individuals
listed on Section 8.12 of the Schedule of Exceptions.








[Remainder of this page intentionally left blank]




18



--------------------------------------------------------------------------------








SOLAZYME, INC.


By:/s/ Jonathan S. Wolfson
Name: Jonathan S. Wolfson
Title: Chief Executive Officer





[Signature Page to Stock Purchase Agreement]

--------------------------------------------------------------------------------








Acre Venture Partners, L.P.
By:
/s/ Gareth Asten
 
Name: Gareth Asten
 
Title: Managing Partner



Artis Ventures II, LP
By:
/s/ Robert Riemer
 
Name: Robert Riemer
 
Title: Chief Operating Officer of the General Partner, Artis Ventures Management
II, L.P.



BM Partners
By:
/s/ Phil Belling
 
Name: Phil Belling
 
Title: Parter





Glenhill Capital Advisors, LLC
As Investment Manager for and on behalf of:
Glenhill Capital Overseas Master Fund LP
Glenhill Long Fund LP
By:
/s/ Glenn J. Krevlin
 
Name:Glenn J. Krevlin
 
Title:President and Chief Executive Officer





[Signature Page to Stock Purchase Agreement]

--------------------------------------------------------------------------------








Glenn J. Krevlin, Trustee of the Glenn J. Krevlin Revocable Trust dated July 25,
2007
By:
/s/ Glenn J. Krevlin
 
Name: Glenn J. Krevlin
 
Title: Trustee





Lyra Growth Partners, Inc.
By:
/s/ Charles Chang
 
Name: Charles Chang
 
Title: President & Founder





Power Plant Ventures, L.P
By:
/s/ Mark Rampolla
 
Name: Mark Rampolla
 
Title: Partner



Simon Algae Investors, LLC
By:
/s/ Stephen H Simon
 
Name: Stephen H Simon
 
Title: Manager



VMG Partners III, L.P.
By:
VMG Partners III GP, L.P.
Its:
  General Partner
 
 
By:
VMG Partners III GP, LLC
Its:
General Partner



By:
/s/ Michael L. Mauze
 
Name: Michael L. Mauze
 
Title: Managing Director



By:
/s/ Kara M. Roell
 
Name: Kara M. Roell
 
Title: Managing Director







[Signature Page to Stock Purchase Agreement]

--------------------------------------------------------------------------------







Individuals
By:
/s/ Alexander Bernstein
 
Name: Alexander Bernstein



By:
/s/ Jack Davis
 
Name: Jack Davis



By:
/s/ Gary Friedman
 
Name: Gary Friedman



By:
/s/ Jeffrey Tarrant
 
Name: Jeffrey Tarrant



Jane Tranen Leyrer UTMA
/s/ David T. Leyrer
 
Name: David T. Leyrer
 
Title: Trustee
 



Remy Tranen Leyrer UTMA
/s/ David T. Leyrer
 
Name: David T. Leyrer
 
Title: Trustee
 



Quinn Tranen Leyrer UTMA
By:
/s/ David T. Leyrer
 
Name: David T. Leyrer
 
Title: Trustee



















[Signature Page to Stock Purchase Agreement]